DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 14 and 15, the claimed invention is recited the terms “measurement sample”, “spectrum data” and “total analysis value” are unclear and leave the reader in doubt as to the meaning of the technical feature in performing operation to which they refer. It is unclear whether “spectrum data” relates to a continuous spectrum, individual spectral lines or an integrated intensity over a wavelength range. It is also unclear whether the “total analysis value” refers to a quantitative or to a qualitative property of the sample. Furthermore, the claimed invention is unclear on how the calculation of the total analysis value is performed? This is unclear hoe the spectrum data of the measurements sample is associated to the respective reference spectrum and whether the reference spectrum data is a single spectrum containing the contributions of all components of the reference 
Dependent claims 2-13 are rejected based on the rejection of the base claim.
In addition, the claims 1, 14 and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
Further, in the clam 7, the claim is unclear on how the temperature and/or the pressure of the measurement sample, the surrounding situation data related to the engine or the catalyst as a parameter operable in correlation and calculating performance. This is unclear and vague.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-4, 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “ a total analysis value calculation part that, on a basis of a total analysis value of a reference sample of which the total analysis value of multiple predetermined components are preliminarily obtained, calculates a total analysis value of the multiple components in the measurement sample from the spectrum data of the measurement sample” (claim 1); “on a basis of a total analysis value of a reference sample of which the total analysis value of multiple predetermined components are preliminarily obtained, calculating a total analysis value of the multiple components in the measurement sample from the spectrum data of the measurement sample (claim 14); “the analyzer program instructing the analyzer to fulfill a function as a total analysis value calculation part that, on a basis of a total analysis value of a reference sample of which the total analysis value of multiple predetermined components are preliminarily obtained, calculates a total analysis value 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gethner et al (WO 92/07326). Examiner interpret the term language of the claim such indicated in the parenthesis.
With respect to claim 1, Gethner et al teach in abstract, page 4, lines 9-19, page 6, line 30 to page 7, line 22,  an analyzer that analyzes a measurement sample (exhaust gas from a vehicle) on a basis of spectrum data obtained by irradiating the measurement sample with light, the analyzer comprising a total analysis value calculation part (calculating all/total hydrocarbon concentration) that, on a basis of a total analysis value of a reference sample of which the total analysis value of multiple predetermined components (hydrocarbons) are preliminarily obtained, calculates a total analysis value (total 
With respect to claim 2, Gethner et al teach in page 4, lines 9-36 (into database.., with correlation between spectra of the calibration sample and their known property and/or composition data), the analyzer according to claim 1, wherein the total analysis value calculation part is one comprising: a correlation data storage part that stores data indicating a correlation between spectrum data of the reference sample and the total analysis value of the reference sample; and a calculation main body part that applies the correlation in the correlation data storage part to the spectrum data of the measurement sample to calculate the total analysis value of the multiple components in the measurement sample. 
 With respect to claim 3, Gethner et al teach in page 4, lines 9-36 (…into the model database.., with correlation between spectra of the calibration sample and their known property and/or composition data), the analyzer according to claim 1, wherein the total analysis value calculation part further comprises a correlation data storage part that stores data indicating a correlation between spectrum data of the reference sample and the total analysis value of the reference sample; and a correlation calculation part that, on a basis of the spectrum data of the reference sample and the total analysis value of the reference sample, calculates the correlation between the spectrum data and the total analysis value to store it in the correlation data storage part. 
With respect to claim 4, Gethner et al teach in page 4, lines 9-36 (…into the model database.., with correlation between spectra of the calibration sample and their known property and/or composition data) and page 6, line 30 to page 7, line 22, the analyzer according to claim 3, further comprising a reception part that receives data indicating the total analysis value of the reference sample, the total analysis value being measured by one other type of analyzer, wherein the correlation calculation part is one that calculates the correlation on a basis of the total analysis value received by 
With respect to claim 6, Gethner et al teach in page 8, lines 22-38, the analyzer according to claim 2, wherein the correlation is calculated with temperature and/or pressure of the reference sample as parameters as well, and the calculation main body part calculates the total analysis value of the measurement sample on a basis of the correlation specified with temperature and/or pressure of the measurement sample as parameters.
With respect to claim 7, Gethner et al teach in page 8, line 22 to page, line 9, preferred for any material which is physically added to the sample, the analyzer according to claim 6, wherein the correlation is calculated with, in addition to the temperature and/or the pressure of the reference sample, surrounding situation data related to an engine or a catalyst as a parameter as well, and the calculation main body part calculates the total analysis value of the measurement sample on a basis of the correlation specified with, in addition to the temperature and/or the pressure of the measurement sample, the surrounding situation data related to the engine or the catalyst as a parameter.
With respect to claim 8, Gethner et al teach in page 24, lines 13-33, the analyzer according to claim 1, wherein the spectrum data is one in which an influence of another component interfering with the multiple components is reduced or removed.
 	With respect to claim 9, Gethner et al teach in page 6, line 30 to page 7, line 22, further comprising a main analysis part that analyzes an individual single component contained in the measurement sample on a basis of the spectrum data obtained by irradiating the measurement sample with the light. 
With respect to claims 10-11, Gethner et al teach in page 6, line 9-13, wherein the measurement sample or the reference sample is exhaust gas of a vehicle, and the components to be analyzed are 
 With respect to claims 12-13, Gethner et al teach in page 25, lines 1-10, page 38, lines 32, the analyzer being one of an FTIR type, the analyzer according to claim 12, wherein the one other type of analyzer is an FID analyzer. 
With respect to claims 14-15, recite a method, and a program recoding medium recorded with an analyzer program installed in an analyzer includes features in operation similar to the claim 1, therefore, the claims 14-15 are rejected by the same reasons and references as indicated in the rejection of the claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Takahashi (US 11099124) discloses gas analysis apparatus, program for gas analysis apparatus, and gas analysis method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865